DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-2, 4-5, 8-9 and 12 have been examined in this application. Claims 1 and 8-9 are amended. Claims 3, 6-7 and 10-11 are cancelled. This is a Non-Final Office Action in response to arguments and amendments made on 12/29/2020.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response
In response to the “Rejections under 35 U.S.C. 103” section on pages 6-7, the Applicant argues that the prior art does not disclose the amended claim language of “… the mobile unit driving a predetermined number of laps of a predetermined route and stopping at a plurality of predetermined locations …”. This argument is persuasive. Therefore, the rejection has been withdrawn. However, a new rejection is made in view of newly found prior art references Dixon et al. (US 2019/0019149 A1) and  Kuwata (JP 5353949 B2). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “determine whether at least one of delivery and pickup of the package with the mobile unit is available based on whether the location specified as a delivery destination of the package is in the area”, the wording is unclear and therefore indefinite because it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 2019/0019149 A1) in view of Brady et al. (US 10,303,171 B1) in further view of Kuwata (JP 5353949 B2) in further view of Balva (US 2020/0249047 A1).
Examiner’s Note: Support for Dixon et al. (US 2019/0019149 A1) is provided in provisional application 62/533,244 filed Jul. 17, 2017. 

As per Claim 1, Dixon et al. discloses a package delivery support system comprising: 
a mobile unit having loading space for loading a package, the mobile unit driving a lap of a predetermined route and stopping at a plurality of predetermined locations ([0038, 0042, 0045, 0074, 0077]; Fig. 3, Fig. 8 Autonomous delivery vehicle 110 delivers and picks up packages and travels along a lap of a predetermined route which stops at a plurality of predetermined locations); and 

While Dixon et al. discloses a loading space, Dixon et al. does not disclose that the loading space is lockable and unlockable. 

However, Brady et al. teaches: 
a lockable and unlockable loading space (11:47-67, Fig. 2A, Storage compartment 257 with locking mechanism 277 (lockable and unlockable storage space))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to make the loading space lockable and unlockable as detailed in Brady et al., with the motivation being to help prevent theft of the product. 

While Dixon et al. discloses driving a lap of a predetermined route, Dixon et al. does not explicitly disclose: driving a predetermined number of laps. 

However, Kuwata teaches: the technique of driving a predetermined number of laps ([0056-0059] Determine the number of laps the package transport vehicle 102 travels in advanced). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to include the above limitations as detailed in Kuwata with the motivation being to increase transportation efficiency and reduce wasteful capital investment as detailed in Kuwata [0058-0059]. 

Furthermore, Dixon et al. discloses: 
a server configured to manage the mobile unit ([0040, 0102]; Fig. 2 On-Demand Servicing computer 205 which may be a server), the server including circuitry configured to 
operate in an area ([0038-0039] Operate in geographic area 120); 
acquire at least one of a delivery request to deliver a package loaded on the mobile unit and a pickup request to pick up the package with the mobile unit ([0079]; Fig. 9 Step 905 Receive on-demand request which may be a request to deliver a package or a request to pick up a package with the vehicle), 
when a plurality of mobile unit candidates are present in the area, select the mobile unit from among the mobile unit candidates based on location information of each of the mobile unit candidates and a location specified by the at least one of the delivery request and the pickup request ([0060, 0080-0081]; Fig. 9 Steps 910-915 Select mobile unit based on location of the candidates and the location of the on-demand transaction which may be delivery or pickup request), and 
supply the selected mobile unit with an instruction configured to move the selected mobile unit to the specified location ([0083-0085]; Fig. 2, Fig. 9 Step 920 Command is sent to the vehicle which navigates the vehicle to the on-demand transaction location).

While Dixon et al. operating in an area, Dixon et al. does not explicitly disclose that this area is determined by a server. 

However, Balva teaches that this area can be determined by a server ([0038, 0060, 0064]; Fig. 9 Area may be broken up into regions to service (determined area) based on population by System 900 including servers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to include determining the area as detailed in Balva with the motivation being to determine a target capacity for each region and optimize vehicle movement as detailed in Balva ([0060]).     

As per Claim 2, Dixon et al. discloses the package delivery support system according to claim 1, wherein the circuitry is configured to determine whether at least one of delivery and pickup of the package with the mobile unit is available based on whether the location specified as a delivery destination of the package is in the area ([0036, 0038-0039, 0081-0082] Determination of whether vehicle is available is based on a deviation from the vehicle’s route in the geographic area. Therefore it is based on whether the on-demand transaction location, which may be delivery, is in the area.)

As per Claim 4, Dixon et al. discloses the package delivery support system according to claim 1, wherein the circuitry is configured to supply the instruction to the mobile unit such that the mobile unit travels in the area ([0038, 0084-0085] Instructions are sent and the vehicle travels in the geographic area).

As per Claim 5, Dixon et al. discloses the package delivery support system according to claim 1, wherein: 2Application Serial No.: 16/201,252 Docket No.: 94377-830 (08TMCT91502PA) 

Dixon et al. does not disclose: 
the circuitry is configured to transmit information for unlocking the locked loading space to a terminal of a person who performs at least one of delivery and pickup of the package.

Brady et al. teaches: 
the circuitry is configured to transmit information for unlocking the locked loading space to a terminal of a person who performs at least one of delivery and pickup of the package (11:35-46, Management system may send (circuitry is configured to transmit) a text for a user to respond to in order to unlock the storage compartment (information for locking the locked loading space)).
The motivation to combine Dixon et al. and Brady et al. is provided in rejection to claim 1. 

As per Claim 8, Dixon et al. discloses a non-transitory computer-readable storage medium storing a program, the program being executable on a computer of a server configured to manage a mobile unit having a loading space for loading a package, the mobile unit driving a lap of a predetermined route and stopping at a plurality of predetermined locations ([0038, 0042, 0045, 0074, 0077]; Fig. 3, Fig. 8 Autonomous delivery vehicle 110 delivers and picks up packages and travels along a lap of a predetermined route which stops at a plurality of predetermined locations), 

While Dixon et al. discloses a loading space, Dixon et al. does not disclose that the loading space is lockable and unlockable. 

However, Brady et al. teaches: 
a lockable and unlockable loading space (11:47-67, Fig. 2A, Storage compartment 257 with locking mechanism 277 (lockable and unlockable storage space))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to make the loading space lockable and unlockable as detailed in Brady et al., with the motivation being to help prevent theft of the product. 

While Dixon et al. discloses driving a lap of a predetermined route, Dixon et al. does not explicitly disclose: driving a predetermined number of laps. 

However, Kuwata teaches: the technique of driving a predetermined number of laps ([0056-0059] Determine the number of laps the package transport vehicle 102 travels in advanced). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to include the above limitations as detailed in Kuwata with the motivation being to increase transportation efficiency and reduce wasteful capital investment as detailed in Kuwata [0058-0059]. 

Furthermore, Dixon et al. discloses: 
the program, when executed on the computer ([0016, 0040]; Fig. 2 On-Demand Servicing computer 205 executes program instructions), causing the computer to execute operations comprising: 
operate in an area ([0038-0039] Operate in geographic area 120); 
acquiring at least one of a delivery request to deliver a package loaded on the mobile unit and a pickup request to pick up the package with the mobile unit ([0079]; Fig. 9 Step 905 Receive on-demand request which may be a request to deliver a package or a request to pick up a package with the vehicle); 
selecting the mobile unit from among the mobile unit candidates based on location information of each of the mobile unit candidates and a location specified by the at least one of the delivery request and the pickup request when a plurality of mobile unit candidates are present in the area ([0060, 0080-0081]; Fig. 9 Steps 910-915 Select mobile unit based on location of the candidates and the location of the on-demand transaction which may be delivery or pickup request); and 
supplying the selected mobile unit with an instruction configured to move the selected mobile unit to the specified location ([0083-0085]; Fig. 2, Fig. 9 Step 920 Command is sent to the vehicle which navigates the vehicle to the on-demand transaction location).

While Dixon et al. operating in an area, Dixon et al. does not explicitly disclose that this area is determined by a server. 

However, Balva teaches that this area can be determined by a server ([0038, 0060, 0064]; Fig. 9 Area may be broken up into regions to service (determined area) based on population by System 900 including servers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to include determining the area as detailed in Balva with the motivation being to determine a target capacity for each region and optimize vehicle movement as detailed in Balva ([0060]).     

As per Claim 9, Dixon et al. discloses a package delivery method comprising: 
operate in an area ([0038-0039] Operate in geographic area 120); 

While Dixon et al. operating in an area, Dixon et al. does not explicitly disclose that this area is determined by a server. 

Balva teaches that this area can be determined by a server ([0038, 0060, 0064]; Fig. 9 Area may be broken up into regions to service (determined area) based on population by System 900 including servers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to include determining the area as detailed in Balva with the motivation being to determine a target capacity for each region and optimize vehicle movement as detailed in Balva ([0060]).     

Furthermore, Dixon et al. discloses: 
acquiring, by the server for a mobile unit having a loading space for loading a package, at least one of a delivery request to deliver the package loaded on the mobile unit and a pickup request to pick up a package with the mobile unit, the mobile unit driving a lap of a predetermined route and stopping at a plurality of predetermined locations ([0038, 0040, 0042, 0045, 0074, 0077, 0079, 00102]; Fig. 3, Fig. 8, Fig. 9 Step 905 Receive by on-demand servicing computer 205, which may be a server, an on-demand request which may be a request to deliver a package or a request to pick up a package with the vehicle. Autonomous delivery vehicle 110 delivers and picks up packages and travels along a lap of a predetermined route which stops at a plurality of predetermined locations); 

While Dixon et al. discloses a loading space, Dixon et al. does not disclose that the loading space is lockable and unlockable. 

However, Brady et al. teaches: 
(11:47-67, Fig. 2A, Storage compartment 257 with locking mechanism 277 (lockable and unlockable storage space))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to make the loading space lockable and unlockable as detailed in Brady et al., with the motivation being to help prevent theft of the product. 

While Dixon et al. discloses driving a lap of a predetermined route, Dixon et al. does not explicitly disclose: driving a predetermined number of laps. 

However, Kuwata teaches: the technique of driving a predetermined number of laps ([0056-0059] Determine the number of laps the package transport vehicle 102 travels in advanced). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon et al. to include the above limitations as detailed in Kuwata with the motivation being to increase transportation efficiency and reduce wasteful capital investment as detailed in Kuwata [0058-0059]. 

Furthermore, Dixon et al. discloses: 
selecting, by the server, the mobile unit from among the mobile unit candidates based on location information of each of the mobile unit candidates and a location specified by the at 3Application Serial No.: 16/201,252 Docket No.: 94377-830 (08TMCT91502PA) least one of the delivery request and the pickup request when a plurality of mobile unit candidates are present in the area  ([0060, 0080-0081]; Fig. 9 Steps 910-915 Select mobile unit based on location of the candidates and the location of the on-demand transaction which may be delivery or pickup request); and 
supplying, by the server, the selected mobile unit with an instruction for causing the selected mobile unit to move to the specified location ([0083-0085]; Fig. 2, Fig. 9 Step 920 Command is sent to the vehicle which navigates the vehicle to the on-demand transaction location).

As per Claim 12, Dixon et al. discloses the package delivery support system according to claim 1, 

Dixon et al. does not disclose: 
wherein the circuitry is configured to determine a size of the area based on population information.

However, Balva teaches: 
wherein the circuitry is configured to determine the size of the area based on population information ([0060] Service area may be broken up into regions (area) based on population).
	The motivation to combine Ferguson et al. and Balva is provided in rejection to Claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669  

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619